DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

RESPONSE TO AMENDMENT
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, filed on 15 September, 2021,  including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 25 August, 2021 has been entered.

Disposition of Claims
Accordingly, claims 1 and 8-25 are pending.
Claims 2-7 have been cancelled in amendment.

Claim Objections
Claims 1 and 25 are objected to because of the following informalities:  
Claim 1 recites “wherein one of the at least two combination blocks is a metal conductor”, of which it was previously established that one of the metal blocks of the at least two - - wherein one of the at least two combination blocks is [[a]]the metal conductor - -.
Claim 25 recites “wherein the step of disposing a detecting probe beside a seam comprises”, of which it was previously established there is a step of disposing a detecting probe and a seam and it is clear that the structures of the detecting probe and the seam are the same structure previously recited. Therefore, it should be corrected to - - wherein the step of disposing [[a]] the detecting probe beside [[a]] the seam comprises - -.
Appropriate correction is required.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

This application includes one or more claim limitations that use the word “means” or “step”, or other generic placeholder, but are nonetheless not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph because the claim limitation(s) recite(s) sufficient structure, materials, or acts to entirely perform the recited function.  Such claim limitation(s) is/are: “sealing member” and “another sealing member” in claims 1, 8, 11, 15, and 24, as it is at least provided that the “another sealing member” is structurally defined, wherein the “another sealing member” is believed to be construed as another sealing structure subsequent to and additional the “sealing member”, so as to provide a clear “ standard is whether the words of the claim are understood by persons of ordinary skill in the art to have a sufficiently definite meaning as the name for structure.” (MPEP §2181) and “establish the meaning of each claim term consistent with the specification as it would be interpreted by one of ordinary skill in the art, including identifying and construing functional claim limitations” (MPEP §2181), without inappropriately importing claim limitations that are not part of the claim (MPEP §2111.01).
Because this/these claim limitation(s) is/are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are not being interpreted to cover only the corresponding structure, material, or acts described in the specification as performing the claimed function, and equivalents thereof.
If applicant intends to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to remove the structure, materials, or acts that performs the claimed function; or (2) present a sufficient showing that the claim limitation(s) does/do not recite sufficient structure, materials, or acts to perform the claimed function.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 16-20 and 24-25 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
After review of claim 16, it appears the claim limitations provides “wherein the liquid cooling conductor is formed by joining at least two combination blocks, at least one of the at least two combination blocks is a metal conductor, and at least a part of the metal conductor is exposed to the chamber and configured to contact the coolant flowing in the chamber” and “wherein the liquid cooling conductor is formed by joining at least three combination blocks, and the three combination blocks comprise at least one metal conductor, a first insulator, and a second insulator”, which seemingly renders the claim indefinite. In particular, with the addition of claim limitations from independent claim 1 within claim 16, which is now independent, it is unclear whether the liquid cooling conductor is intended to encompass a combination of at least two combination blocks or at least three combination blocks, as structurally defined by the claims, with further limiting claims a part of the same claim. As it was originally evident based on the combination of claims 1 and 16, that the structure was to be defined by including an additional block to the originally recited at least two combination blocks, the resulting liquid cooling conductor was interpreted to further include a combination of at least three combination blocks, which included at least one metal conductor, seemingly the same originally recited metal conductor from the combination of at least two conductor blocks, with a first insulator and a second insulator. However, again, now the metes and bounds of the claim are unclear as it is unclear whether the liquid cooling conductor is to encompass at least two combination blocks as defined, at least three combination blocks as defined, both a combination of the at least two see paragraph 71 of the originally filed specification), it is being construed that the invention is being directed to the structure containing three combination blocks, where there is an additional combination block provided to the initial two combination block structure of the liquid cooling conductor, such that for examination purposes, the claim is being construed as wherein the liquid cooling conductor is formed by joining at least two combination blocks, at least one of the at least two combination blocks is at least one metal conductor…wherein the liquid cooling conductor includes at least one additional combination block resulting in the liquid cooling conductor comprising the at least one metal conductor, a first insulator, and a second insulator.
Claims 17-20 depend from rejected claim 16, and therefore, are further rejected under 35 U.S.C. 112(b) due to dependency.
Claim 24 recites “at least a part of the metal conductor is exposed in a chamber and configured to contact the coolant flowing in the chamber; disposing a detecting probe beside the seam, or disposing the detecting probe around at least one communicating port communicating with the interior of the liquid cooling conductor” and “at least one of the at least two combination blocks is a metal conductor…and the liquid cooling device further comprising an insulating patch attached to the metal conductor, and the detecting probe is attached to the insulating patch”, which render the claim indefinite. First, the metal conductor is provided to have a section, at least, exposed to a chamber wherein a coolant flows through the chamber contacting such metal conductor. However, it is unclear the addition of a communicating port which is in communication with the interior of the liquid cooling conductor. Is the chamber an interior of the liquid cooling conductor, as the chamber is associated with the metal conductor? Is the chamber an exterior feature of which the metal conductor is associated with, and the liquid cooling conductor has a separate interior of which a communication port is provided with the detecting probe provided there around? Due to this, one having ordinary skill within the art, prior to the date the invention was effectively filed, one having ordinary skill within the art, prior to the date the invention was effectively filed would not have been reasonably apprised the metes and bounds of the claimed invention.  Looking at the specification, it is evident that the metal conductor, when joined with the other combination block of the two combination block formation of the liquid cooling conductor, forms a chamber interior thereto. This chamber enables a fluid to be provided therein, of which leakage from this chamber is determined based on the operation and positioning of the detecting probe. However, the claim fails to provide a nexus between such chamber and the interior of the liquid cooling conductor. For examination purposes, it is being construed that the claims are directed towards, the liquid cooling conductor forming a chamber by joining at least two combination blocks, wherein a part of the metal conductor is exposed to the chamber and configured to contact the cooling flowing in the chamber, and the at least one communicating port communicates with the chamber formed interior of the liquid cooling conductor. 
the coolant” is recited in line 5. There is insufficient antecedent basis for this limitation in the claim. For examination purposes, it is being construed that it recites - -[[the]] a coolant - -.
Third, the recitation of “the liquid cooling device further comprises an insulating patch attached to the metal conductor”, in combination with the entire recitation of the alternate structure requiring the at least two combination blocks to be both metal conductors. In particular, it is unclear whether the insulating patch is to be disposed on one or both of the metal conductors, as each of the blocks are defined as metal conductors, and the recitation fails to provide that the intent is to provide that only one of the metal conductors has an insulating patch attached thereto.  Due to this, one having ordinary skill within the art, prior to the date the invention was effectively filed, one having ordinary skill within the art, prior to the date the invention was effectively filed would not have been reasonably apprised the metes and bounds of the claimed invention.  Figure 5 of the present invention, depicts the embodiment of which all of the at least two combination blocks are metal conductors, of which only one of the metal conductors (114) is provided with the designated insulating patch (140) thereon. Thus, for examination purposes, it is being interpreted that the liquid cooling device further comprises an insulating patch attached to one of the metal conductors.
Claim 25 depends from rejected claim 24, and therefore, are further rejected under 35 U.S.C. 112(b) due to dependency.

The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.


Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 25 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends. 
Claim 25 recites, “wherein the step of disposing a detecting probe beside a seam comprises: disposing the detecting probe at an insulator portion of the liquid cooling conductor” of which it has been previously established in claim 24, “wherein one of the at least two combination blocks is a metal conductor, the other combination blocks is an insulator, and the detecting probe is disposed on the insulator without contacting the metal conductor”. This provides that the detecting probe has already been provided to the insulator, such that it is not further limiting to state that the detecting probe is disposed on an insulator portion, understood to be any part or section of the insulator.
Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

Allowable Subject Matter
Claims 1, 8-15, and 21-23 are allowable over the prior art.
Claims 16-20 and 24-25 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, and 35 U.S.C. 112(d) or 35 U.S.C. 112(pre-AIA ), fourth paragraph set forth in this Office action.

RESPONSE TO ARGUMENTS
Response to Claim Rejections under 35 U.S.C. §112
Applicant’s arguments, see page 8, filed 25 August, 2021, with respect to the rejection(s) of claim(s) 24-25 under 35 U.S.C. 112(b) have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection under 35 U.S.C. 112(b) and 35 U.S.C. 112(d) is made in view of the claim amendments, of which present new cases of prima facie indefiniteness discussed above, in addition to presenting limitations of claim 25 which are not further limiting to the claim limitations amended within claim 24.

Response to Claim Rejections under 35 U.S.C. §103
Applicant’s arguments, see pages 8-14, filed 25 August, 2021, with respect to claim(s) 1-15 and 21-25 have been fully considered and are persuasive.  The rejections of claim(s) 1-15 and 21-25, under 35 U.S.C. 103, in view of the combination of SHARAF (US 8,897,013 B2) and BHATTI (US 6,826,948 B1), have been withdrawn. 

CONCLUSION
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
LING (TWM568025 U) discloses a leak-detectable structure of which includes first and second sealing rings, but it is not provided that the sealing rings are formed of a conductive material or electrically connected to a detecting probe.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JENNA M HOPKINS whose telephone number is (571)272-8588. The examiner can normally be reached Monday-Thursday 6:30AM - 3:30PM EST, every other Friday 6:30AM-2:30PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Len Tran can be reached on (571) 272-1184. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.